Citation Nr: 0626171	
Decision Date: 08/23/06    Archive Date: 08/31/06	

DOCKET NO.  05-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the reopened claim may be allowed. 

2.  Entitlement to service connection for recurrent tinnitus.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The veteran had active service from January 1970 to November 
1971.  He served in Vietnam from July 1970 to July 1971.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Wilmington, Delaware, that denied service connection 
for tinnitus and determined that a previous denial of service 
connection for PTSD was confirmed and continued.

A review of the evidence of record reveals that in April 
2004, Robert D. Marcinkowski, Esquire, informed the RO that 
he would no longer be representing the veteran with 
compensation claims and related matters.  The record shows 
the veteran has not appointed another representative.


FINDINGS OF FACT

1.  Tinnitus was not present in service or for many years 
thereafter, and is not shown to be related to service.

2.  The veteran did not perfect a timely appeal from a 
September 1994 rating decision denying him service connection 
for PTSD.

3.  Evidence has been received since the September 1994 
rating decision that is neither cumulative nor redundant of 
the evidence of record at the time of that decision, that 
relates to an unestablished fact necessary to substantiate 
the claim, and that raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

With regard to the claim for service connection for PTSD, 
without deciding whether the notice and development 
requirements of the VCAA have been satisfied, it is the 
Board's determination that the law does not preclude the 
Board from adjudicating the issue as to whether new and 
material evidence has been received to reopen his claim of 
entitlement to service connection for PTSD.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim at this time.  As such, this portion 
of the decision poses no risk or prejudice to the veteran.  
See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

With regard to the claim for service connection for tinnitus, 
the Board notes that upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice of a disability 
rating and how an effective date or the award of benefits 
will be assigned if service connection is awarded.  Since 
this claim is being denied, however, any failure to provide 
notice as to an effective date or any further matters is 
harmless error since there is no increased rating or 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, in a letter dated in October 2001, the veteran 
was informed what the evidence had to show to establish 
entitlement to the benefits sought.  He was told what 
information or evidence was needed from him.  He had the 
opportunity to have a personal hearing, but in a January 2005 
communication he indicated that he did not want a hearing.  
The rating decision in April 2003 and the statement of the 
case dated in January 2005 provided him with the laws and 
regulations pertinent to his appeal and with the reasons why 
his claim was being denied.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the veteran.  He is not prejudiced by 
the Board entering a decision with regard due to this at this 
time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence before the Board would result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit going to the veteran 
are to be avoided).

Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The law also provides that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between a claimed inservice 
disease and the current disability.  Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Board has thoroughly reviewed all the evidence in the 
claims folder with regard to service connection for tinnitus.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail the evidence submitted by the veteran or in his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

After full review of the record, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to service connection for tinnitus.  

The service medical records are without reference to 
complaints or findings indicative of the presence of 
tinnitus.  The post service records are likewise negative for 
reference to tinnitus until hospitalization by VA in January 
1997 primarily for drug and alcohol rehabilitation.  On 
review of systems notation was made that the veteran 
complained of tinnitus, greater in the left than on the 
right.  Elaboration was not provided.  

Of record is a January 1999 statement from the veteran in 
which he reported his ears had been ringing since serving in 
the artillery in Vietnam.  

Also of record is an April 2000 statement from the veteran in 
which he indicated that while serving in the military, there 
were a number of occasions when he worked around howitzers.  
He also claimed that he was caught in the "back blast of a 
claymore mine without warning while on guard duty, and blown 
from the top of a bunker."  He stated that his ears have been 
ringing since that time.  

The Board does not question the sincerity of the veteran's 
contention that he has tinnitus related to his active service 
experiences.  As a lay person, however, the Board notes that 
he is not competent to establish a medical diagnosis or opine 
as to medical etiology merely by his own assertions; such 
evidence requires medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no showing the veteran is qualified to 
offer such a diagnosis or suggest a possible medical etiology 
for tinnitus.  There is no medical evidence of record linking 
any current tinnitus to the veteran's service.  Accordingly, 
there is no basis upon which to establish service connection.

New and Material Evidence to Reopen a Claim
of Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established my medical 
evidence, between current symptomatology and any claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2005).

In general, unappealed RO decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1003.  A final decision 
may not be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994).

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  However, in this case, the veteran 
filed his request to reopen his claim in 1997, and therefore 
the old version of the law is applicable.

According to the regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

When the RO denied the claim of entitlement to service 
connection for PTSD in November 1993 and September 1994, the 
evidence for consideration included the service medical 
records, statements from the veteran, his mother, and his 
wife, and VA medical records, including the report of an 
examination in March 1993.  The service medical records show 
the veteran was seen on periodic occasions during service for 
polydrug abuse.  

The veteran's mother stated in February 1993 that the veteran 
was a very different person on his return home from Vietnam.  
She claimed he was nervous and jumpy and did not want to be 
around people.  

The veteran's spouse indicated that he had periods of 
depression, inability to sleep, and nightmares.

The examiner stated it "would appear" that the veteran had 
some symptoms related to Vietnam, but "probably more directed 
to his alcohol and drug use and criminal activities since 
then, but the stressor which he had in Vietnam would not 
fulfill the criteria that is required for the diagnosis of 
post-traumatic stress disorder."  The stressful incident 
referred to by the examiner was the veteran's report of 
seeing a young Vietnamese boy on one occasion struck with an 
explosive flare.  The veteran was given diagnoses of:  
Dysthymic disorder, perhaps related to combat experience in 
Vietnam; and polysubstance abuse, alcohol and drugs, now in 
partial remission.  

Also of record is the report of a VA outpatient visit in 
early April 1993.  At that time he was given an assessment of 
"dependent personality, anxious."  PTSD was not diagnosed.  

Received in 1994 was the report of a February 1993 local Vet 
Center counseling therapist.  It was indicated the veteran 
had been seen at that facility for some time.  The veteran 
was given a diagnosis of severe PTSD.  

The rating decision dated in September 1994 indicated that 
while the therapist's report showed a diagnosis of PTSD, it 
was based on history provided by the veteran.  It was stated 
there were no objective, clinical findings and/or test 
results to support a diagnosis of PTSD.  

The evidence received since the September 1994 denial action 
includes medical records reflecting varying psychiatric 
diagnoses, including PTSD.

Also received were copies of the veteran's military personnel 
records.  Included was a reference to his participation in an 
unnamed campaign.

The aforementioned evidence is new and material in that it is 
probative as to the underlying issue of whether the veteran 
has PTSD due to experiences on active service.  Consequently, 
the Board finds that the evidence submitted since the 1994 RO 
decision bears directly and substantially upon the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Thus, the Board finds that new and 
material evidence has been received since the September 1994 
RO decision denying service connection for PTSD, and the 
claim is therefore reopened.  The Board notes that for new 
and material evidence purposes, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


ORDER

New and material evidence having been submitted to reopen a 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in situations where there is competent 
evidence of a current disability and evidence indicating an 
association between the claimant's disability and active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and the veteran's 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  See also 38 C.F.R. § 3.159 (2005).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that the VCAA required 
that the VA must notify the claimant of the information and 
evidence necessary to reopen a claim and of the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefits sought.  VA notices sent to 
the veteran have not provided the requisite information.

Also, while the veteran was provided with notice of what 
types of information and evidence were needed to substantiate 
his claim for service connection, he has not been provided 
with notice of the types of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As these questions are involved in the present 
appeal, the case must be REMANDED for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and include an explanation as to the types of 
evidence needed to establish the disability rating and an 
effective date.  

In view of the foregoing, the Board finds that additional 
development is in order.  The case is REMANDED for the 
following:

1.  VA should undertake all necessary 
actions to comply with the VCAA notice 
obligations in accordance with the 
provisions of 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  They should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for service connection, as outlined by 
the Court in Dingess.  The VCAA notice 
must also comply with the requirements 
set out in Kent.

2.  The veteran should be asked to 
provide more specific information 
regarding any stressful incident or 
incidents he experienced while serving in 
Vietnam.  He is to be informed that this 
information is critical to obtain 
supportive evidence of any stressful 
event or events, and his failure to 
provide as complete a response as 
possible may result in the denial of his 
claim for service connection for PTSD.  
In particular, he should be asked to 
recall the month in which the incident 
took place in which he saw a flare shot 
into a Vietnamese child's stomach.  With 
regard to that incident, the individual 
named by the veteran in his March 10, 
2003 statement, H. C., [redacted]
[redacted], [redacted], Tennessee, 37801, 
should be contacted and asked to describe 
his recollection of the reported 
incident.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802 should be 
contacted and asked to provide any 
information regarding the activities of 
Battery C, 3rd Battalion, 319th 
Artillery, 173rd Airborne Brigade, 
between July 1970 and July 1971.  A 
history or command chronology, if 
available, for the unit should be 
obtained for that time frame.  Any 
information obtained should be associated 
with the claims folder.  If the efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims folder.

4.  Thereafter, if warranted by the 
evidence obtained, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should specifically note that he or she 
has reviewed the claims folder, to 
include any information obtained from the 
JSRRC.  All appropriate studies and 
tests, to include psychological testing, 
should be conducted.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA to be 
established by the record is sufficient 
to produce PTSD; (2) whether the criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2005), 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  He is 
also placed on notice that he is to provide specific 
information as possible with regard to his stressful 
experiences in Vietnam.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


